DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 13-15 and 17-24 are currently pending.

Response to Amendment
The amendments filed July 1, 2022 are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 13-15, and 17-24 are rejected under 35 U.S.C. 103 as being unpatentable over Rink (DE 102014213171 A1) in view of Deng (US 20110098886 A1).

REGARDING CLAIM 13, Rink discloses, a first sensing circuit (Rink: [0015], [FIG. 6] "seeing-domain"); a second sensing circuit (Rink: [0028]; [FIG. 6] "listening domain"); and a processing means for determining vehicular control data (Rink: [0063]), based on at least one first vehicular environment scene data, and for determining further vehicular control data, based on at least one second vehicular environment scene data (Rink: [0011]; [0015]; [0021-0023]); wherein, the first sensing circuit includes at least one sensor (Rink: [0015]; [FIG. 6] see sensor set standard), wherein, the second sensing circuit includes at least one sensor (Rink: [0035]; [FIG. 6] see sensor set AD+), wherein, the first sensing circuit is powered by a first power supply (Rink: [0058]; [FIG. 6] BAT 1), wherein, the second sensing circuit is powered by a second power supply (Rink: [0058]; [FIG. 6] BAT 2), wherein, the first sensing circuit acquires the at least one first vehicular environment scene data (Rink: [0015]; [FIG. 6] see link between sensor set and IDC), and the second sensing circuit acquires the at least one second vehicular environment scene data (Rink: [0035]; [FIG. 6] see link between sensor set and SDC), wherein, the first sensing circuit provides the at least one first vehicular scene data to the processing means (Rink: [0015]; [0070]; [FIG. 6] the first sensing circuit is configured to provide the at least one first vehicular scene data to the processing means can be observed ("seeing domain")), and the second sensing circuit is configured to provide the at least one second vehicular scene data to the processing means (Rink: [0008]; [0035-0036]; [0071]), wherein, the first vehicular control data and the second vehicular control data are each independently useable by a vehicle to automatically perform at least one safety maneuver including at least one of: braking, deceleration, and/or movement to a slow lane or a hard shoulder (Rink: see at least [0008]; [0037]), wherein the processing means determines further vehicular control data, including third vehicular control data based on a sensor status of the at least one sensor of the first sensing circuit (Rink: [0015]), and fourth vehicular control data based on a sensor status of the at least one sensor of the second sensing circuit (Rink: [0035-0036]); and wherein the third vehicular control data and the fourth vehicular control data are each independently useable by a vehicle to initiate performance of the at least one safety maneuver (Rink: [0069]; [0074]; [0076]; [0037]; [0094]), including at least one of: braking, deceleration, and/or movement to the slow lane or the hard shoulder (Rink: [0037]), and wherein if it is determined that the first power supply to the first sensing system has failed or if it is determined that the second power supply to the second sensing system has failed, the processor can initiate a safety maneuver that is performed using scene data provided by the other sensing system, so that the vehicle is able to safely perform a safety maneuver when it is established that only one sensor circuit is operational to provide scene data, so as to reduce 3Application Serial No. 16/326,799Attorney Docket No. KNOR.P0038US/1001062376AFCP Reply to FINAL Office Action of September 7, 2021problems if the second sensing circuit fails soon after the first sensing circuit, because the vehicle can already have safely performed the safety maneuver (Rink: [0059]; [0037]; [0094]), and wherein the first sensing circuit includes at least one downward looking camera, and the second sensing circuit includes at least one downward looking camera ([0031] ...The latter can, for example, be designed to determine the road on which the vehicle is traveling, while the former is designed to also determine the lane, which is particularly advantageous on motorways and other multi-lane roads; [0085] The camera 150 looks at the lane in the direction of travel and detects landmarks such as traffic signs, lane boundaries and other objects that are helpful for determining the position of the vehicle; [0070] The first set 100...camera 150; [0092] The environment sensors 260 of the second set 200 in the present case have a camera and a radar device. These are present in addition to the camera 150 and the surroundings sensors 160 of the first set 100...).
Rink does not explicitly recite the terminology, “wherein the first sensing circuit includes at least one downward looking camera, and the second sensing circuit includes at least one downward looking camera”. However, Rink discloses vehicle mounted cameras capturing lane markings, via periphery or otherwise, which is interpreted as looking downward.
Rink does not explicitly disclose, wherein the at least one sensor of the first sensing circuit includes a Far field Forward Looking Camera (FLC) providing lane marking and in lane object detection, a Far field 2Forward Looking Radar (FLR) providing in lane object detection, including in bad weather conditions, a Wide angle Side Looking Radars (SLR) at each side of the vehicle providing monitoring and object detection in the neighboring lanes in the close proximity of the motor vehicle or vehicle combination, a Far field Rear Looking Camera (RLC) providing monitoring and object detection in the neighboring lanes in the far field of the motor vehicle or vehicle combination, and a Far field Rear Looking Radar (RLR) providing monitoring and object detection in the neighboring lanes in the far field of the motor vehicle or vehicle combination especially in bad weather conditions, wherein the at least one sensor of the second sensing circuit includes another Far field Forward Looking Camera (FLC) providing lane marking and in lane object detection, another Far field Forward Looking Radar (FLR) providing in lane object detection, including in bad weather conditions, another Wide angle Side Looking Radars (SLR) at each side of the vehicle providing monitoring and object detection in the neighboring lanes in the close proximity of the motor vehicle or vehicle combination, another Far field Rear Looking Camera (RLC) providing monitoring and object detection in the neighboring lanes in the far field of the motor vehicle or vehicle combination, and another Far field Rear Looking Radar (RLR) providing monitoring and object detection in the neighboring lanes in the far field of the motor vehicle or vehicle combination, including  in bad weather conditions.
However, in the same field of endeavor, Deng discloses, “FIGS. 4a and 4b are a block diagram of a system 210 that shows a general overview of the entire architecture discussed above, where like elements are identified by the same reference number. The system 210 shows various sensors 252 that provide signals to the sensor signal processor 150 as examples, and include a right front (RF) medium range radar (MRR) 212, a left front (LF) MRR 214, a right- side front (RSF) MRR 216, a left-side front (LSF) MRR 218, a right-side rear (RSR) MRR 220, a left-side rear (LSR) MRR 222, a right rear (RR) MRR 224, a left rear (LR) MRR 226, a front long range radar (LRR) 228, a rear LRR 230, a front LIDAR 232, a rear LIDAR 234, a front camera 236 a rear camera 238, a right side (RS) camera 240, a left side (LS) camera 242, a GPS receiver 244, a map database 246, vehicle motion sensors 248, and other status signals 250. The driver command interpreter 46, the motion planning processors 52 and 54, the command integration processor 64, the supervisor control and integration controller 80, the vehicle lateral and longitudinal controllers 92 and 94 and the HMI processor 72 are all defined as control and integration algorithms. The powertrain controller 110, the brake controller 108, the steering controller 112 and the HMI devices 128 are defined as actuators and HMI devices 254” (Deng: [0028]), for the benefit of increasing periphery observation to aid safety architecture operations.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify an autonomous vehicle guidance system disclosed by Rink to include 360-degree observation taught by Deng. One of ordinary skill in the art would have been motivated to make this modification in order to increase periphery observation to aid safety architecture operations.
Deng doesn’t explicitly recite the terminology “far field” and “wide angle”. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to substitute “far field” and “wide angle” since it involves only routine skill in the art, and a simple substitution of one known element for another would obtain predictable results. One of ordinary skill in the art would have been motivated to make this modification in order to increase periphery observation to aid safety architecture operations.

REGARDING CLAIM 14, Rink in view of Deng remain as applied above to claim 13, and further, Rink also discloses, the first vehicular control data is useable by the vehicle to perform at least one maneuver in addition to the at least one safety maneuver (Rink: [0002]; [0010]; [0052]; [FIG. 6] inferred; see links between controllers).

REGARDING CLAIM 15, Rink in view of Deng remain as applied above to claim 13, and further, Rink also discloses, the second vehicular control data is only useable by the vehicle to perform the at least one safety maneuver (Rink: [0027]; [0034-0037]; [0094]; [FIG. 6] inferred; see links between controllers).

REGARDING CLAIM 17, Rink in view of Deng remain as applied above to claim 13, and further, Rink also discloses, the processing means determines further vehicular control data (Rink: [0063]; [FIG. 6] see IDC/SDC and links to motor, brake, and steering.), including fifth vehicular control data based on a power status of the first sensing circuit (Rink: see [0076-0080] or any entry referencing “power manager”), and sixth vehicular control data based on a power status of the second sensing circuit (Rink: see [0076-0080] or any entry referencing “power manager”); and wherein the fifth vehicular control data and the sixth vehicular control data are each independently useable by a vehicle to initiate performance of the at least one safety maneuver, including at least one of: braking, deceleration, and/or movement to the slow lane or the hard shoulder (Rink: [0093]).

REGARDING CLAIM 18, Rink in view of Deng remain as applied above to claim 13, and further, Rink also discloses, the processing means determines first scene information based on the first vehicular scene data, and determines second scene information based on the second vehicular scene data, and wherein the first vehicular control data is determined based on the first scene information, and the second vehicular control data is determined based on the second scene information (Rink: [0070-0071]; [0092]; [FIG. 6] see "Bat 1" half of figure; [FIG. 6] see "Bat 2" half of figure; [FIG. 6] see "See-Domain"; [FIG. 6] see "Listen-Domain").

REGARDING CLAIM 19, Rink in view of Deng remain as applied above to claim 13, and further, Rink also discloses, the first sensing circuit includes at least one forward looking radar, and the second sensing circuit includes at least one forward looking radar (Rink: [0011], [0086], [0092]).

REGARDING CLAIM 20, Rink in view of Deng remain as applied above to claim 13, and further, Rink also discloses, the first sensing circuit includes at least one forward looking camera (Rink: [FIG. 1(150)]), and the second sensing circuit includes at least one forward looking camera (Rink: [FIG. 1(260)]).

REGARDING CLAIM 21, Rink in view of Deng remain as applied above to claim 13, and further, Deng also discloses, the first sensing circuit includes at least one side looking radar and/or at least one rear looking radar, and the second sensing circuit includes at least one side looking radar and/or at least one rear looking radar (Deng: [0028]).

REGARDING CLAIM 22, Rink in view of Deng remain as applied above to claim 13, and further, Deng also discloses, the first sensing circuit includes at least one rearward looking camera and/or at least one downward looking camera, and the second sensing circuit includes at least one rearward looking camera and/or at least one downward looking camera (Deng: [0028]).

REGARDING CLAIM 23, Rink in view of Deng, limitations and motivations addressed, see claim 13 above (supra).

REGARDING CLAIM 24, Rink in view of Deng, limitations and motivations addressed, see claim 13 above (supra).

Response to Arguments
Applicant's arguments filed 07-01-2022 with regards to the rejection of independent claims 1 and 23-24 under 35 USC §103 have been fully considered but they are not persuasive. The Applicant has contended that the prior art of Rink (DE 102014213171 A1) in view of Deng (US 20110098886 A1) does not disclose:
wherein the first sensing circuit includes at least one downward looking camera, and the second sensing circuit includes at least one downward looking camera.
The  examiner respectfully disagrees.
As cited above, Rink (DE 102014213171 A1) in view of Deng (US 20110098886 A1) discloses:
([0031] ...The latter can, for example, be designed to determine the road on which the vehicle is traveling, while the former is designed to also determine the lane, which is particularly advantageous on motorways and other multi-lane roads; [0085] The camera 150 looks at the lane in the direction of travel and detects landmarks such as traffic signs, lane boundaries and other objects that are helpful for determining the position of the vehicle; [0070] The first set 100...camera 150; [0092] The environment sensors 260 of the second set 200 in the present case have a camera and a radar device. These are present in addition to the camera 150 and the surroundings sensors 160 of the first set 100...).
Rink does not explicitly recite the terminology, “wherein the first sensing circuit includes at least one downward looking camera, and the second sensing circuit includes at least one downward looking camera”. However, Rink discloses vehicle mounted cameras capturing lane markings, via periphery or otherwise, which is interpreted as looking downward.
Because Rink (DE 102014213171 A1) in view of Deng (US 20110098886 A1) discloses that which is claimed, the examiner respectfully maintains the rejection of claims 1 and 23-24 under 35 USC §103.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARRON SANTOS whose telephone number is (571)272-5288. The examiner can normally be reached Monday - Friday: 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANGELA ORTIZ can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S./             Examiner, Art Unit 3663                                                                                                                                                                                           /MACEEH ANWARI/Primary Examiner, Art Unit 3663